Citation Nr: 1112224	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with mild degenerative spondylosis.

3.  Entitlement to an initial disability rating in excess of 10 percent for L4-S1 sensory radiculopathy of the left lower extremity involving the foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


REMAND

In his June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, DC.  The Veteran was notified that his hearing was scheduled for April 26, 2010.  However, he failed to report for his scheduled hearing.  In a September 2010 memorandum, RO personnel indicated that the Veteran's address had changed (although the approximate time of the Veteran's move is not shown).  Also in September 2010, the Veteran indicated that he did not have enough money to travel and would like to be scheduled for a videoconference hearing or a travel board hearing, whichever is quicker. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (d) (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board acknowledges that the Veteran's request to reschedule his hearing was not timely.  In light, however, of the possibility that the Veteran may not have received the notice of the scheduling of the April 2010 hearing due to a change in the location of his residence, the Board believes that his requested hearing should be rescheduled.  38 C.F.R. § 20.702 (2010).  A remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ascertain whether he desires a videoconference hearing, or an in-person hearing at the RO before a VLJ.  Schedule the Veteran for his requested hearing.  Provide him reasonable advance notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

